Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 8/10/2021. 
Foreign Priority Application filed on 8/23/2019 and PCT Application filed on 10/10/2019 are acknowledged by the Examiner. 

Information Disclosure Statement filed on 8/16/2021 is acknowledged and considered by the Examiner.

Claims 1, 5, 6, 8, 9, have been amended. Claims 2-4, 7 have been cancelled. Claim 11-13 have been added.

This communication is the first action on the merits.

Claims 1, 5, 6, 8-13 is/are currently pending and have been examined.
Claim Objections

Claim1 is objected due to the following informality, “S3, analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors,” repeating the word “the.” Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…data analysis unit is configured to analyze...”.  in Claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 6, 8-13 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 recites the limitations “…data analysis unit is configured to analyze…”.  
These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…unit…” coupled with functional language “to analyze…,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claims 5, 6, 8-13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 5, 6, 8-13 are rejected for the reasons set forth above regarding claim 1 as a result.

Claim 9 recites “A system for evaluating the concentration ability of the sensory assessors while using the method according to claim 1”, it is unclear which statutory category is being claimed, since Claim 1 is directed to a method claim. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claims 10-13 depend on claim 9 and do not cure the aforementioned deficiencies of claim 9, and thus, claims 10-13 is rejected for the reasons set forth above regarding claim 9 as a result.






Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites, ”A device comprising the system according to claim 9”. It is unclear how this limitation further limits claim 9, on which this claim depends, since claim 9 recites the system, but it is unclear how a dependent device can then further comprise the system it depends on.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A method for evaluating a concentration ability of sensory assessors, comprising: 
S1, entering a first kind of data to a data input unit and saving the first kind of data to ...; 
S2, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; 
S3, analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors; and 
S4, displaying a serial number relating to the concentration ability of each of the sensory assessors in ...; 
wherein the first kind of data are obtained by repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12;
wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; 
wherein the value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the ranking information then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: 
the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the n rounds of ranking by each of the sensory assessors; the i value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Żr of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Żr value induces a more true ranking capability; 
the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors: calculating a Szr, of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors and the repeated ranking capability of each of the sensory assessors is reflected according to the Szr, wherein the smaller the Szr is, the higher the repeated ranking capability is; 
a ratio of the Szr of the Zr values to the Żr values for each of the sensory assessors after the m rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 

    PNG
    media_image1.png
    58
    128
    media_image1.png
    Greyscale

 wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Zr value; the fourth kind of data is the Szr value, and the fifth kind of data is the CV value; 
wherein when n=6, the data analysis unit is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability. and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; 
the data analysis unit is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of > 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of < 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of < 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …S1, entering a first kind of data to a data input unit and saving the first kind of data to ...; S2, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; S3, analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors; and S4, displaying a serial number relating to the concentration ability of each of the sensory assessors in ...; wherein the first kind of data are obtained by repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; wherein the value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the ranking information then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the n rounds of ranking by each of the sensory assessors; the i value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Żr of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Żr value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors: calculating a Szr, of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors and the repeated ranking capability of each of the sensory assessors is reflected according to the Szr, wherein the smaller the Szr is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Żr values for each of the sensory assessors after the m rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula:
    PNG
    media_image1.png
    58
    128
    media_image1.png
    Greyscale
 wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Zr value; the fourth kind of data is the Szr value, and the fifth kind of data is the CV value; wherein when n=6, the data analysis unit is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability. and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analysis unit is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of > 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of < 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of < 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...S1, entering a first kind of data to a data input unit and saving the first kind of data to ...; S2, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; S3, analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors; and S4, displaying a serial number relating to the concentration ability of each of the sensory assessors in ...; wherein the first kind of data are obtained by repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; wherein the value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the ranking information then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the n rounds of ranking by each of the sensory assessors; the i value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Żr of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Żr value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors: calculating a Szr, of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors and the repeated ranking capability of each of the sensory assessors is reflected according to the Szr, wherein the smaller the Szr is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Żr values for each of the sensory assessors after the m rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula:
    PNG
    media_image1.png
    58
    128
    media_image1.png
    Greyscale
 wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Zr value; the fourth kind of data is the Szr value, and the fifth kind of data is the CV value; wherein when n=6, the data analysis unit is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability. and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analysis unit is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of > 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of < 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of < 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention......; therefore, the claims are directed to a mental process. 

Further, ...evaluating a concentration ability of sensory assessors...analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors...wherein the value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the ranking information then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the n rounds of ranking by each of the sensory assessors; the i value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Żr of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Żr value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors: calculating a Szr, of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors and the repeated ranking capability of each of the sensory assessors is reflected according to the Szr, wherein the smaller the Szr is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Żr values for each of the sensory assessors after the m rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    58
    128
    media_image1.png
    Greyscale
 wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Zr value; the fourth kind of data is the Szr value, and the fifth kind of data is the CV value; wherein when n=6, the data analysis unit is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability. and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analysis unit is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of > 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of < 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of < 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, under the broadest reasonable interpretation, is ranking human tasters’ (i.e. human sensory assessors) sensibility and human tasters’ attention, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...S1, entering a first kind of data to a data input unit and saving the first kind of data to ...; S2, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; S3, analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data with a data analysis unit, to determine the concentration ability of each of the the sensory assessors; and S4, displaying a serial number relating to the concentration ability of each of the sensory assessors in ...; wherein the first kind of data are obtained by repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; wherein the value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the ranking information then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the n rounds of ranking by each of the sensory assessors; the i value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Żr of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Żr value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors: calculating a Szr, of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors and the repeated ranking capability of each of the sensory assessors is reflected according to the Szr, wherein the smaller the Szr is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Żr values for each of the sensory assessors after the m rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula:
    PNG
    media_image1.png
    58
    128
    media_image1.png
    Greyscale
 wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Zr value; the fourth kind of data is the Szr value, and the fifth kind of data is the CV value; wherein when n=6, the data analysis unit is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability. and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analysis unit is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of > 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of < 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of < 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: a storage unit, a result display unit
Claim 9: system
Claim 10: device

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the entering…, processing,  display…, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – entering…, processing..., data output – display….



Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, The invention further discloses a system for recognizing the concentration ability of a sensory assessor to be used in the evaluation method mentioned above. This system comprises a data input unit for entering the first kind of data; a storage unit for savng the first kind of data; a data processing unit for processing the first kind of data to obtain the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data; a data analysis unit for analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth knd of data , therefore, determining the concentration ability of a sensory assessor; and a result display unit for displaying the serial numbers denoting the concentration ability of sensory assessors. A device comprising the above system for recognizing the concentration ability of a sensory assessor also falls within the protection scope of the present invention....Although the present invention has been presented explicitly via the general description and detailed embodiments mentioned above, it will be apparent to those skilled in the art that some modifications or improvements can be made based on the present invention. However, making these modifications or improvements should not depart from the spirit of the present invention and must remain within its protection scope. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 5, 6, 8-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Conclusion
Relevant prior art not depend upon:
Shi, “Study on ranking ability evalution for sensory assessors based on rank correlation and cluster analysis.” 2015

McKay, “Testing the Sensitivity of Potential Panelists for Wine Taint Compounds Using a Simplified Sensory Strategy”, 2018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623